Citation Nr: 1750797	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-42 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Competency of the Veteran to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to April 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2016, the Board remanded the Veteran's claim for the RO to issue a statement of the case in response to a notice of disagreement with the decision regarding the Veteran's competency to handle disbursement of funds.  In reviewing the record, the Board has determined that no statement of the case has been provided on this issue.  The Board, consequently, finds that VA has not substantially complied with the Board's Remand directives.  As there has not been substantial compliance with the October 2016 Board remand, another remand is necessary.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a statement of the case, regarding the issue of the Veteran's competency to handle disbursement of funds that the RO decided in a letter sent to the Veteran in September 2016.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal on this issue.  Return this issue to the Board only if the appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




